Citation Nr: 1411321	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-06 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to November 1970 and from February 1971 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke Virginia.  


FINDING OF FACT

There is evidence of the existence of a present disability, evidence of an in-service event, and persuasive credible medical opinion evidence of a causal relationship between the present disability and the in-service event.  


CONCLUSION OF LAW

A skin disorder, including squamous cell carcinoma, parakeratosis, hyperkeratosis, actinic keratosis, lichenoid keratosis, and rosacea, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Also, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The presumption of herbicide exposure extends to all veterans who served in Vietnam at any point between January 1962 and May 1975 regardless of whether diagnosed with a disease for which a presumption has been established.  See 38 U.S.C.A. § 1116(f), as redesignated and amended by the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 201(c)(1)(C), 115 Stat. 976, 988 (2001).  Information obtained from the National Personnel Records Center (NPRC) indicates the Veteran served in the Republic of Vietnam from February 1968 to April 1970 and April 1971 to February 1972.  As the Veteran served in Vietnam during the requisite period, he is presumed to have been exposed to herbicides in the absence of affirmative evidence to the contrary.  The United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's DD Form 214 shows his military occupational specialties included hawk missile fire control crewman, helicopter repairman, aircraft maintenance senior sergeant, and aircraft quality control supervisor.  

In a January 2014 letter, Dr. H.S. reported that the Veteran had been his patient since April 2009.  Dr. H.S. indicated that the Veteran had been previously diagnosed with parakeratosis, hyperkeratosis, lichenoid keratosis, rosacea, and squamous cell carcinoma.  Dr. H.S. maintained that the Veteran's work as a helicopter repairman and aircraft maintenance supervisor exposed him to herbicides, diesel fuel, and increased sun exposure.  He was exposed to these elements five days a week for approximately six hours a day.  Dr. H.S. noted that the Veteran currently suffered from actinic keratosis (pre-cancerous lesions-a precursor to squamous cell carcinoma), lichenoid keratosis, and rosacea.  Dr. H.S. indicated that after a review of the Veteran's records, it was his opinion that these exposures probably led to his photo-damaged skin and made him more susceptible to these pre-cancers and skin cancers.  Dr. H.S. explained that when the sun's ultraviolet rays hit a person's skin, these rays could cause damage to the skin.  Ultraviolet rays could penetrate the skin when outdoors for extended periods of time without proper protection.  The damage accumulates over time escalating the risk for developing skin cancer. 

There is evidence of the existence of a present disability, evidence of an in-service event, and persuasive credible medical opinion evidence of a causal relationship between the present disability and the in-service event.  Accordingly, the Board finds that service connection for a skin disorder, including squamous cell carcinoma, parakeratosis, hyperkeratosis, actinic keratosis, lichenoid keratosis, and rosacea is warranted.




ORDER

A skin disorder, including squamous cell carcinoma, parakeratosis, hyperkeratosis, actinic keratosis, lichenoid keratosis, and rosacea is granted. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


